DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, US Patent Application Publication 2017/0294407 in view of Takahashi, Patent Abstract of Japan 2001-177009 (both newly submitted).

Regarding claim 1, Kim teaches a semiconductor device package, comprising a first substrate 110-2 having a first surface and a second surface opposite to the first surface, the first substrate defining a space;  a second substrate 110-3 adjacent to the first surface of the first substrate and covering the space; and  a first electronic component 120-3 disposed on a first surface of the second substrate;  a second 120-2 component disposed on a second surface of the second substrate and disposed in the space; and an encapsulant 140 encapsulating the first substrate, the second electronic component and the second substrate,  wherein the encapsulant covers the second surface of the first substrate, the first substrate includes a first layer 115 disposed on the second surface of the first substrate, and the encapsulant covers the solder resist layer, wherein the second substrate includes a lateral surface extending from the first surface of the second substrate to the second surface of the second substrate, the encapsulant is a nonconductive material [0028], and the encapsulant is in contact with the lateral surface of the second substrate (figure 6). 

Kim fails to teach the first layer is a solder adj resist layer.

However, Takahashi teaches the first layer is a solder adj resist layer [0013] because the solder resist may be used to make a die bonding material

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takahashi with that of Kim because solder resist is one material that is commonly used in to art as a die bonding material.

Allowable Subject Matter


Claims 4-7, 26, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-11, 22, 27-30, and 32 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 9, the prior art fails to anticipate or render obvious the claimed invention including “…an encapsulant encapsulating the first substrate, the second electronic component and the second substrate, wherein the encapsulant covers the second surface of the first substrate, the first substrate includes a solder resist layer disposed on the second surface of the first substrate, and the encapsulant covers the solder resist layer; and a conductive pad disposed on the second surface of the first substrate, wherein the conductive pad is exposed from the encapsulant…” in combination with the remaining limitations. Claims 10, 22, and 27-29 are dependent upon claim 9 and are therefore allowable.

Regarding claim 11, the prior art fails to anticipate or render obvious the claimed invention including “…the encapsulant is in contact with the first surface and the second 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899